Exhibit 10.49

UNIT OPTION AGREEMENT

[Company] (the “Global Affiliate”) confirms that, on             , 20    , (the
“Grant Date”) you were granted                 ,      Unit Options, and approves
or ratifies such grant. Each Unit Option entitles you to receive a cash payment
equal to the Fair Market Value of one share of Common Stock on the Surrender
Date less $    .     (the “Grant Value”), if the difference is greater than
zero. Your Unit Options are subject to the terms and conditions of this
Agreement and of the MetLife International Unit Option Incentive Plan (the
“Plan”). Any payment due under this Agreement may be made on behalf of the
Global Affiliate by any one or more Affiliates (each such Affiliate(s) making
any such payment will be known as a “Paying Affiliate”). Unless otherwise
specified, the word “Section” refers to a Section in this Agreement. Any other
capitalized word used in this Agreement but not defined here is defined in the
Plan.

1. Normal Term of Your Options. Except as provided in Sections 3 and 4:

 

  (a) one-third of your Unit Options granted hereunder will become eligible for
Surrender on each of the first, second and third anniversaries of the Grant
Date;

 

  (b)

you may Surrender your Unit Options which are eligible for Surrender until the
close of business in New York City on             , 20     [day bef 10th anniv
of Grant Date] (the “Expiration Date”), and

 

  (c) you need not Surrender all of your Unit Options at one time.

2. Method of Surrender; Form of Payment. You may Surrender any of your Unit
Options that have become eligible for Surrender by notifying the Administrator
in writing, using procedures that will be established for this purpose. (As
defined in the Plan, the Surrender Date for a Unit Option is the next business
date in New York City, New York, United States, after your Surrender of that
Unit Option.) Payment will be made in a currency chosen by the Paying Affiliate.

3. Changes of Status. For purposes of this Section 3, your transfer between an
Affiliate and any other Affiliate or the Company will not be a termination of
employment.

(a) Disability. In the event of your Disability, your Unit Options will become
eligible for Surrender just as they would have if you remained in active service
and, once your Unit Options are eligible for Surrender, they may be Surrendered
at any time until the close of business on the Expiration Date. Any of your Unit
Options that are not Surrendered within that period will be forfeited. Once this
Section 3(a) applies, Sections 3(b), (c), (e) and (f) will not apply to your
Unit Options, even if you subsequently return to active service or terminate
employment with the any Affiliate or the Company for any reason.

(b) Death. In the event that your employment with the any Affiliate or the
Company terminates due to your death, all of your Unit Options will become fully
eligible for Surrender as of the date of your death and will remain so until the
close of business on the Expiration Date. Any of your Unit Options that are not
Surrendered within that period will be forfeited.



--------------------------------------------------------------------------------

(c) Approved Retirement. If your employment with any Affiliate or the Company
terminates due to your Approved Retirement, your Unit Options will become
eligible for Surrender just as if you had not retired, and you may Surrender
your Unit Options which are eligible for Surrender at any time until the close
of business on the Expiration Date. Any of your Unit Options that are not
Surrendered within that period will be forfeited. Subject to Section 2.1(c) of
the Plan, you do not need special approval from the Administrator for an
Approved Retirement.

(d) Termination for Cause. Notwithstanding any other terms of this Section 3, in
the event that your employment with any Affiliate or the Company is terminated
for Cause, all of your Unit Options not yet Surrendered will be forfeited
immediately.

(e) Other Termination of Employment. Unless the Administrator determines
otherwise, if your employment with any Affiliate or the Company terminates for
any reason other than those listed in paragraphs (b), (c), (d) or (e) of this
Section 3, including, for example, your voluntary termination of employment or
your termination by the any Affiliate or the Company without Cause, your Unit
Options that are eligible for Surrender as of the date of termination will
remain eligible for Surrender for a period of 30 days or until the close of
business on the Expiration Date, whichever period is shorter. All of your Unit
Options that are not eligible for Surrender at the date of termination will be
forfeited immediately, as will any Unit Option that is not Surrendered within
that period.

4. Change of Control.

(a) Accelerated Exercisability and Payment. Except as provided in Section 4(b),
if a Change of Control occurs, all of your outstanding Unit Options not yet
eligible for Surrender will become eligible for Surrender immediately,
regardless of the applicable Surrender eligibility schedule, and, if your
employment is involuntarily terminated for any reason other than Cause within
twelve (12) months of such Change of Control, you will have until the earlier of
(i) twelve (12) months following such termination date, or (ii) the Expiration
Date, to exercise your Unit Options. However, the Administrator may elect to
redeem your Unit Options for a cash payment equal to the Change of Control Price
less the Grant Value, multiplied by the number of exercisable Unit Options that
you have not yet Surrendered.

(b) Alternative Award. Notwithstanding Section 4(a), your Unit Options will not
become eligible for Surrender immediately, and they will not be subject to being
redeemed with a cash payment to you, if the Administrator reasonably determines
in good faith, prior to the Change of Control, that your Unit Options will be
honored or assumed, or new rights substituted for the outstanding Unit Options
(referred to as an “Alternative Award”) by your employer or an affiliate
immediately after the Change of Control. Any Alternative Award must:

 

  (1) be based on stock which is traded on an established securities market, or
that the Administrator reasonably believes will be traded on an established
securities market within 60 days after the Change of Control;

 

2



--------------------------------------------------------------------------------

  (2) provide you with rights substantially equivalent to or better than the
rights applicable to your Unit Options (including, but not limited to, an
identical or better exercise or surrender eligibility schedule, and identical or
better timing and methods of payment);

 

  (3) have substantially equivalent economic value to your Unit Options
(determined at the time of the Change of Control); and

 

  (4) provide that, in the event that your employment is involuntarily or
Constructively Terminated after a Change of Control, any conditions imposed on
your rights under an Alternative Award, including any restrictions on transfer,
surrender eligibility, or exercisability of any Alternative Award, will be
waived or will lapse.

5. Nontransferability of Awards. You may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate any of your Unit Options, other than by will
or by the laws of descent and distribution. All rights with respect to your Unit
Options are exercisable or eligible for Surrender during your lifetime only by
you.

6. Estate. Your rights under this Agreement will pass to and may be exercised or
Surrendered after your death by your estate, except as otherwise required by
law. Any payments due you under this Agreement not paid to you as of your death
will be paid to your estate, except as otherwise required by law.

7. Tax Withholding. The Paying Affiliate may withhold, or require you to remit,
an amount sufficient to satisfy any applicable withholding tax requirements
relating to the Surrender of your Unit Options, and the Paying Affiliate may
defer payment until this requirement is satisfied. Regardless of any action the
Paying Affiliate takes with respect to any or all tax withholding (including
social insurance contributions and payment on account obligations, if any), you
acknowledge that the ultimate liability for all such taxes is and remains your
responsibility (or that of your estate) and that no Affiliate makes any
representations or undertakings regarding the treatment of any tax withholding
in connection with any aspect of any Unit Option, including the grant,
eligibility for Surrender, or Surrender of the Unit Option, and that neither the
Administrator nor any Affiliate commits to structure the terms of the grant of
or any aspect of any Unit Option to reduce or eliminate your (or you estate’s or
any heir’s) liability for such tax.

8. Adjustment of Unit Options. The Administrator will make appropriate
adjustments in the terms and conditions of your Units Options in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
as provided in the Plan. The Administrator’s determination in this regard will
be conclusive.

9. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Delaware of the United
States of America, regardless of the law that might be applied under principles
of conflict of laws. Any action to enforce this Agreement or any action
otherwise regarding this Agreement must be brought in a court in the State of
New York of the United States of America, to which jurisdiction the
Administrator, the Global Affiliate, and you consent, to the maximum extent
consistent with law.

 

3



--------------------------------------------------------------------------------

10. Interpretation; Construction. Any determination or interpretation by the
Administrator pursuant to this Agreement will be final and conclusive. In the
event of a conflict between any term of this Agreement and the terms of the
Plan, the terms of the Plan control.

11. Entire Agreement. This Agreement and the Plan represent the entire agreement
between you and the Global Affiliate regarding your Unit Options. No promises,
terms, or agreements of any kind regarding your Unit Options that are not set
forth in this Agreement or in the Plan, or to which there is no reference in
this Agreement or the Plan, are part of this Agreement.

12. Amendments. The Administrator has the exclusive right to amend this
Agreement as long as the amendment is consistent with the Plan. The
Administrator will give written notice to you (or, in the event of your death,
to your estate) of any amendment as promptly as practicable after its adoption.

13. No Right to Future Grants; No Right of Employment. This Agreement is not a
contract of employment and it is not a guarantee of employment for life or any
period of time. Nothing in this Agreement interferes with or limits in any way
the right of any Affiliate to terminate your employment at any time. This
Agreement does not give you any right to continue in the employ of any
Affiliate. In accepting this Agreement, you acknowledge that: (a) the Plan is
established voluntarily, and this Unit Option Agreement is established
voluntarily by the Global Affiliate, and that each is discretionary in nature
and may be modified, suspended or terminated by the Administrator at any time,
as provided in the Plan and this Agreement, respectively; (b) the grant of the
Unit Options is voluntary and occasional and does not create any contractual or
other right to receive future grants of Unit Options, or benefits in lieu of
Unit Options, even if Unit Options have been granted repeatedly in the past;
(c) all decisions with respect to future Unit Option grants, if any, will be at
the sole discretion of the Administrator, including, but not limited to, the
timing of any grants, the number of Unit Options and vesting provisions;
(d) your participation in the Plan is voluntary; (e) the Unit Option is an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company, and which is outside the scope of
your employment contract, if any; (f) the Unit Options are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (g) the Unit Option grant will not be interpreted to form an
employment contract or relationship with any Affiliate or the Company; (h) the
future Fair Market Value of Common Stock is unknown and cannot be predicted with
certainty; (i) if the Fair Market Value of Common Stock does not increase during
the term of your Unit Options, your Unit Options will have no value; (j) to the
fullest extent permitted by law, no claim or entitlement to compensation or
damages arises from termination of the Unit Options or diminution in value of
the Unit Options and you irrevocably release the Administrator, the Company, and
each Affiliate from any such claim that may arise; and (k) in the event of the
termination of your employment, neither your eligibility, nor any right to
receive Unit Options, nor any period within which your Unit Options may become
eligible for Surrender, if any, will not be extended beyond the period

 

4



--------------------------------------------------------------------------------

specified under this Agreement by any notice period mandated under law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of termination of employment,
your right to Surrender the Unit Options, if any, will not be extended by any
notice period mandated under law.

14. Employee Data Privacy. You hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your personal
data as described in this document by the Administrator, any Affiliate, or the
Company, for the exclusive purpose of implementing, administering and managing
your participation in the Plan. You understand that the Administrator, any
Affiliate, and the Company hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, or shares of stock or directorships held in Affiliates,
and the Company, details of all Unit Options awarded, canceled, Surrendered,
eligible for surrender, and/or outstanding in your favor, for the purpose of
implementing, administering and managing the Plan (“Data”). You understand that
the Administrator, Affiliates, or the Company will transfer Data amongst
themselves as necessary for the implementation, administration and management of
the Plan, that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan,
including but not limited to any applicable retention period necessary for
effective or lawful administration of the Plan. You understand that you may, at
any time, view Data, request additional information about the storage and
processing of Data, require any amendments to Data that are required by
applicable law or refuse or withdraw the consents herein, in any case without
cost, by contacting in writing your local human resources representative. You
are not obligated to consent to the collection, use, processing and transfer of
Data. However, you understand that if you refuse to grant consent under this
Section 14 by failing to accept this Agreement you will not receive any Unit
Options pursuant to this Agreement, and that if you subsequently withdraw your
consent under this Section 14 you will forfeit any of your Unit Options you have
not yet Surrendered. You understand that you may contact your local human
resources representative for more information on the consequences of your
refusal to consent or withdrawal of consent.

15. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

16. Nature of Obligation. You acknowledge that, subject to the terms of
Section 19 of this Agreement, the obligation to make payments due under this
Unit Option agreement, if any, shall be the sole obligation of the Global
Affiliate, but may be satisfied by any Affiliate on behalf of the Global
Affiliate, and shall be unfunded and unsecured. In no event shall the Company be

 

5



--------------------------------------------------------------------------------

obligated to make payments due under this Unit Option Agreement. The Global
Affiliate and you agree and acknowledge that, to the extent consistent with
applicable law, neither the Unit Options, this Agreement, the Plan nor any
rights, obligations, terms and conditions set forth therein or in connection
therewith, constitute securities, negotiable instruments, or derivatives
instruments or transactions.

17. Currency; Exchange Rate. Payments pursuant to Section 4 of this Agreement
will be made in your then-current payroll currency (or another currency of your
choosing) at a reasonable US currency exchange rate chosen in good faith by the
Paying Affiliate. Otherwise, any payment due to you will be made in your
then-current payroll currency (or other currency of the Paying Affiliate’s
choosing) at a US currency exchange rate determined by the Paying Affiliate in
its discretion.

18. Consideration. To the extent any separate or additional consideration is
necessary under applicable law to effectuate the parties’ intentions to be bound
by the terms of this Agreement, you agree to pay US$1.00 (One Dollar 00/100
currency of the United States of America) to the Global Affiliate, which shall
not be refundable to you.

19. Substitution of Stock-Based Award. Notwithstanding anything in this
Agreement to the contrary, the Administrator may, at any time prior to payment
for your Unit Options, in its sole discretion, find that the Company or an
Affiliate has made an award to you, intended to substitute for your Unit
Options, that is in substantially the same form as your Unit Options and on the
same material terms, but with payment due in Common Stock rather than cash
(i.e., stock-payable share appreciation rights). Upon such a finding, the
Administrator may, in its sole discretion, cancel your Unit Options in light of
that substitute award without additional compensation to you.

20. Miscellaneous Terms. Your Unit Options are not Common Stock or the right to
acquire Common Stock and do not give you the rights of a holder of Common Stock.
Payment pursuant to Surrender of your Unit Options is subject to all applicable
laws, rules and regulations, to any approvals by any governmental agencies as
may be required, and to any Company policy on insider trading. No payment will
be made upon Surrender of any of your Unit Options if that payment or Surrender
would result in a violation of such law, rule, regulation, approval, or policy.
Your Unit Options are subject to the Company’s performance-based compensation
recoupment policy (which currently covers only officers or officer-equivalent
employees of the Company and its Affiliates) in effect from time to time. As a
condition of the grant confirmed in this Agreement, you agree to take any and
all actions, and consent to any and all actions taken by the Administrator,
Company, Global Affiliate, or any Affiliate as may be required to comply with
any laws, rules and regulations. In addition, you agree to take any and all
actions as may be required to comply with your personal legal and tax
obligations under laws, rules and regulations. Any or all documents related to
awards granted to you under the Plan may be delivered to you by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to engage in any transaction under the Plan through any on-line or
electronic system as may be established and maintained for that purpose. You
acknowledge and agree that it is your express intent that this Agreement, the
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the award, be drawn up in English. If you have
received this Agreement, the Plan or any other

 

6



--------------------------------------------------------------------------------

documents related to the award translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version will control except as otherwise required by law.
The Administrator and the Global Affiliate reserve the right to impose other
requirements on awards granted to you under the Plan to the extent that the
Administrator or the Global Affiliate determines, in its sole discretion, that
such other requirements are necessary or advisable in order to comply with law
or to facilitate the administration of the Plan.

IN WITNESS WHEREOF, the Global Affiliate has caused their duly authorized
officers to execute, and you have executed, this Agreement effective on the
Grant Date.

 

[Company]       EMPLOYEE By:            

 

  Signature       Signature        

 

Name       Name           Title      

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Plan Administrator has approved this form of Unit Option
Agreement pursuant to the MetLife International Unit Option Incentive Plan
effective February 23, 2011.

 

ADMINISTRATOR   /s/ Dennis J. Shiel     Dennis J. Shiel   Date:  

7/21/11

 

 

8